Citation Nr: 1449409	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 1975 and from May 1976 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the above listed issues, as well as entitlement to a bilateral eye disability.

The Veteran testified before the undersigned at an August 2011 hearing at the RO.  A transcript has been associated with the file.

In a December 2011 decision, the Board granted entitlement to a bilateral eye disability, and remanded the remaining issues on appeal to obtain outstanding medical records and afford the Veteran a VA rating examination.  The case has now been returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate reason, to report for VA examination in March 2012, which was scheduled to assess his claimed sinus disorder, hemorrhoids, right shoulder disorder, right hip disorder, right knee disorder, and right ankle disorder.

2.  The Veteran does not have a current hemorrhoid disability.

3.  The Veteran does not have a current right hip disability.

4.  The preponderance of the evidence is against a finding that the Veteran has a sinus disorder that had its onset in service or that it is otherwise associated with service.

5.  The preponderance of the evidence is against a finding that the Veteran has a right knee disability that had its onset in service or that it is otherwise associated with service.

6.  The preponderance of the evidence is against a finding that the Veteran has a right shoulder disability that had its onset in service or that it is otherwise associated with service.

7.  The preponderance of the evidence is against a finding that the Veteran has a right ankle disability that had its onset in service or that it is otherwise associated with service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.655(b) (2014).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2014).

3.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.655(b) (2014).

4.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2014).

5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2014).

6.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Moreover, with respect to the Veteran's August 2011 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  


A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A September 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in July 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Veteran's service medical records from his period of active service are unavailable.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In this case, the RO notified the Veteran that his service treatment records were unavailable in a March 2007 letter.  The letter included notice that alternative forms of evidence could support his claim with examples of such evidence.  The letter informed the Veteran that VA would assist him in obtaining such evidence.  The RO has undertaken the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the NPRC.  The Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was not provided with a VA examination or medical opinion in conjunction with this appeal despite an attempt by the RO to provide one.

The Board finds that VA has no further duty to schedule an examination because the Veteran failed to report for VA examinations without good cause.  Individuals for whom examinations have been authorized and scheduled in conjunction with VA compensation claims are required to report for such examinations.  38 C.F.R. 
§ 3.326(a); see also Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Pursuant to the December 2011 remand, the Veteran was scheduled for a VA examination in March 2012.  The Veteran failed to report to the scheduled examination.  The Veteran failed to show "good cause" for his failure to report.

The Board acknowledges that the record does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of his VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the Veteran has not asserted that he did not receive notice of the scheduled examination.  

A September 2012 supplemental statement of the case (SSOC) provided to the Veteran and his representative indicated that the Veteran had failed to appear for a March 2012 VA examination that would have provided material evidence regarding his claim.  As part of the September 2012 SSOC, the claimant was provided with the text of 38 C.F.R. § 3.655.  The September 2012 SSOC, including the provisions of 38 C.F.R. § 3.655, was sent to the Veteran's last address of record and was not returned as undeliverable by the U.S. Postal Service.  There is no indication from the record that he did not receive notice nor does he assert otherwise.

The Board acknowledges the RO's effort to schedule the Veteran for an examination.  The Veteran has not provided a good cause for his failure to report to the scheduled examination.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.

Given the presumption of regularity of the mailing of VA examination scheduling notice, the lack of return of any correspondence as undeliverable, and the explanation regarding his failure to report to the scheduled VA examination, the Board finds that he did not show good cause.  See 38 C.F.R. § 3.655.  The Veteran has not argued that the RO failed to notify him of the examinations or indicated that he would report if the examination was re-scheduled.

In light of the Veteran's failure to cooperate with VA's efforts to assist him in developing the facts of his claims, no further effort will be expended to assist him in this regard.  Accordingly, the Board is satisfied that all relevant facts have been properly and sufficiently developed and will therefore consider the Veteran's claims based on the evidence of record.





II.  Service Connection 

A.  Legal Criteria

The Veteran seeks service connection for a sinus disorder, hemorrhoids, a right shoulder disorder, a right hip disorder, a right knee disorder, and a right ankle disorder.  Again, because the Veteran failed, without good cause, to report to his VA examination, the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655.  For the reasons that follow, the Board finds service connection for a right shoulder disorder, a right knee disorder, a right ankle disorder, a sinus disorder, hemorrhoids, and a right hip disorder is not warranted.


Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, none of the Veteran's claimed disabilities the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

Regardless of the theory of entitlement, service connection requires the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

B.  Facts

In his July 2006 formal claim, the Veteran stated that his hemorrhoids developed during the performance of his duties while in the military, and that his right shoulder disorder, right knee disorder, and right ankle disorder were due to an injury sustained in service when he fell off a helicopter during flight operations in Korea in 1973 after slipping on ice and snow coating the fuselage.  Though the Veteran did not specifically request service connection for a right hip disability in his formal claim, the was nevertheless considered by the RO, as it was included as a claimed disability in the Veteran's earlier November 2005 informal claim.

Private treatment records from the Veteran's private physician, Dr. T.M., include a post-operative report dated December 2004 show the Veteran underwent arthroscopic surgery on his right knee to repair a medial meniscal tear and chondral defect.

In a letter dated December 2005, Dr. T.M., submitted a letter stating that the Veteran underwent extensive treatment for his right knee, including a surgery to repair a very large chondral defect of the weight bearing dome of the cartilage of the knee itself.  The letter noted the Veteran had had a fair amount of impingement and wear and tear around his right shoulder and right ankle. Dr. T.M. also noted that the Veteran had suffered "massive" injuries to the right side of his body in service when he jumped out of a helicopter in service.  As a result, Dr. T.M. stated he suspected that the Veteran's injury to his right knee, right shoulder, and right ankle were related to service.  Dr. T.M. further noted that the Veteran had no other history of injury to his upper extremities.

August 2006 treatment records for the right knee from Dr. T.M. indicate an MRI impression of tear of the posterior horn of the medial meniscus and degenerative changes involving the articular cartilage of the patella and medial femoral condyle, and mild subchondral edema involving the medial femoral condyle which is degenerative.

September 2008 VA treatment records show the Veteran complained of sinus trouble, including a 2 year history of facial pain that was constant until he went to sleep or relaxed.  The clinician noted that a CT scan of the Veteran's sinuses performed that day read as mild pansinusitis.  September 2008 VA treatment records also show the Veteran underwent a CT scan of his sinuses which revealed mild pan sinus disease, without bony abnormality.

Again in August 2009, Dr. T.M. submitted a letter stating that x-ray views of the Veteran's right knee showed a significant narrowing of the medial compartment and patellofemoral joint.  Dr. T.M. then stated that he thought this condition was related to the Veteran's "cumulative injury" suffered in service when jumping out of a helicopter, which, Dr. T.M. noted, continued to slowly progress.  Dr. T.M. also indicated that the Veteran would eventually require a partial knee replacement.

August 2010 records from Dr. A.P. indicate that the Veteran complained of right hip pain on the right side of the low back, radiating to the right leg, which the report indicates was very likely L5/S1 impingement.

March 2011 records with Dr. A.P. show that on a physical examination, the Veteran had a normal male rectum with no masses.

The Veteran has also submitted lay evidence in support of his claim.  In a February 2007 statement submitted by the Veteran, he asserted that he had not sought treatment for hemorrhoids, but had instead treated his condition with over the counter medications and creams.

At his August 2011 Board hearing, the Veteran testified that in the late 1970s and early 1980s he experienced sinus issues, which he suspected could be due to chemical exposure.  He stated that the extent of his in-service treatment consisted of treatment for sinus infections with antibiotics.  He stated that he no longer took antibiotics, and used over the counter medications and herbal supplements instead.  He reported experiencing occasional nosebleeds, but stated that his physician could not find anything wrong.

The Veteran also testified that he self-treated his hemorrhoids in service.  He reported that 1 year earlier he saw a physician who performed a procedure to correct his hemorrhoids.  He also stated that he had a hemorrhoid lanced 3 to 4 years prior, but that he was generally able to control his hemorrhoids through his diet.

Regarding his right shoulder, the Veteran testified that his disability was due to wear and tear and that he had not experienced any specific injury to the right shoulder.  He stated that over the years he had medical doctors in the military, as well as civilian doctors perform x-rays and that he had been told that there was no condition severe enough to require surgery.

As to his right hip, the Veteran testified that he slipped and fell a couple of times in-service due to wet conditions.  He stated that he landed on the ground, but would then get up and go back to work.  He stated this occurred a couple of times.  

The Veteran then testified that he injured his knee by running through the desert, and due to wear and tear over the years.  The Veteran noted the meniscus repair performed by Dr. T.M. but stated that he now was limited in his activities, and could not participate in activities that involve twisting, such as racquetball or tennis, but was instead limited to activities such as cycling, swimming and running.

Last, the Veteran testified that he twisted his ankle in service, and heard a snap.  He stated that his ankle swelled, and that he went to sickbay, but that the x-ray did not reveal any issue.  He stated that since that time he has experienced aches and pains that have become progressively worse.  He stated that he visited a private physician who treated his right ankle, and told him that he had "torn ligaments" but that the condition was inoperable.  He testified that his ankle occasionally gave way.

C.  Analysis

The Board finds that the evidence does not support a finding that the Veteran has a current diagnosis of hemorrhoids or a right hip disability.  Though the Veteran has testified that he has experienced hemorrhoids during service until present, the only available medical evidence, the March 2011 records with Dr. A.P., show the Veteran did not suffer from hemorrhoids.  Likewise, though the Veteran asserts he has a right hip disability due to slip and fall injuries the August 2010 records from Dr. A.P. indicate the Veteran experienced pain in the right hip and low back due to impingement of the spine.  The evidence does not reflect any treatment specifically for the right hip, or any diagnosis relating to the right hip.  

To the extent that the Veteran is attempting to obtain service connection for hip pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds there is no present diagnosed right hip disability, and that service connection is not available for hip pain.  

In light of the foregoing, the Board finds that the record evidence demonstrates that the Veteran does not have a current diagnosis of hemorrhoids or a right hip disability.  As such, the Board finds that the preponderance of the evidence is against these claims.  

Though the evidence indicates that the Veteran does indeed suffer from a sinus disability of mild pansinusitis, as evidenced by the September 2008 VA treatment records, there is no evidence of record aside from the Veteran's own statements, indicating a relationship to service.  The Veteran provided only speculative details regarding suspected exposure to chemicals during service, which he suggested could be responsible for his current mild pansinusitis.

The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, even assuming the Veteran was potentially exposed to chemicals in service, as a lay person, he is not competent to offer testimony on the complex medical question of the etiology of his mild pansinusitis.

In light of the foregoing, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's mild pansinusitis and his military service.  Here, there is no probative evidence showing that the Veteran's current mild pansinusitis is etiologically related to service, or any event in service, including claimed chemical exposure.  

Likewise, the evidence demonstrates that the Veteran does indeed have a right knee, a right shoulder and a right ankle disability.  Dr. T.M.'s December 2005 letter states that the Veteran had surgically repaired right knee chondral defect and impingement and wear and tear around his right shoulder and right ankle, and Dr. T.M.'s August 2009 letter states the Veteran had significant narrowing of the medial compartment and patellofemoral joint of the right knee, thus satisfying the first element of service connection for all three claims.  However, the evidence in favor of a relationship between the claimed disabilities and service is not persuasive.

Dr. T.M.'s December 2005 and August 2009 statements regarding the etiology of the Veteran's right knee, right shoulder and right ankle impingement is not particularly persuasive as it is expressed in speculative language with the use of the word "suspect."  This lessens the probative value of the opinion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (indicating that speculative medical opinions are not particularly probative).  Dr. T.M.'s letters are also conclusory, as they conclude the Veteran's right knee disability, and impingement and wear and tear of the right shoulder and right ankle are due to a fall from a helicopter is service, but do not provide any discussion as to why this is so.  "[M]ost of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As Dr. T.M.'s opinions do not contain an analysis that is supported by the record or a clearly articulated rationale for concluding that the Veteran's right knee disability, right shoulder disability, and right ankle disability are related to service, the probative value of Dr. T.M's letters is diminished.

Further, the Board finds that the Veteran's lay statements are not credible.  The Veteran contends he fell from a helicopter and asserted that he had a resulting disability which existed since separation from service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, at 1336.  

Although the Veteran is competent to report the onset and persistence of symptoms, the Board finds the Veteran's lay statements are not credible evidence.  In his July 2006 formal claim, the Veteran stated he injured his right shoulder, right knee, and right ankle in service when he fell from a helicopter after he slipped on snow and ice.  Conversely, Dr. T.M's December 2005 letter reflects that the Veteran stated he injured his right knee, right shoulder, and right ankle when he jumped from a helicopter in service.  At his August 2011 Board hearing, the Veteran stated that his shoulder condition was a result of wear and tear, and he had not suffered any specific injury to his right shoulder.  Likewise, the Veteran testified that he injured his knee through wear and tear and running through the desert over the years.  Last, the Veteran testified that he twisted his ankle in service, which resulted in aches and pains that have become progressively worse.  The Veteran's statements as to the circumstances of injury to his right knee, right shoulder, and right ankle are inconsistent.  

Prior inconsistent statements are generally considered to diminish credibility.  See, e.g., Fed. Rules of Evid. 613.  Not only are the Veteran's overall statements regarding the injuries sustained and onset of symptoms inconsistent, there is no evidence of complaints of a right knee, right shoulder or a right ankle disability from the time of discharge in July 1987 until Dr. T.M.'s December 2004 operative report for the right knee, and December 2005 letter describing right shoulder and right knee impingement, more than 15 years after discharge.  As such, the Veteran's statements provide little probative value.

The Veteran's lay testimony is therefore not sufficient to establish a nexus between his current disability and service.  The December 2005 letter from Dr. T.M., likewise, is speculative and lacks any analysis to support his conclusion.  Thus, the preponderance of the evidence weighs against a finding that the Veteran's current right knee, right shoulder and right ankle disabilities are related to military service, to include an injury sustained in service.  

As such, service connection for hemorrhoids, sinus disorder, right knee disability, right hip disability, right shoulder disability, and right ankle disability are not warranted on any basis. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for a sinus disorder is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a right ankle disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


